Citation Nr: 1040176	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In a September 2009 decision, the Board, in pertinent part, 
denied the Veteran's claims of entitlement to a rating in excess 
of 50 percent for PTSD and entitlement to a TDIU.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2010, while the case 
was pending at the Court, the VA Office of General Counsel and 
the appellant's attorney filed a joint motion for partial remand, 
requesting that the Court vacate the Board's September 2009 
decision as to these issues and remand the claim.  In July 2010, 
the Court granted the joint motion, vacating the Board's 
September 2009 decision as to these issues and remanding the 
claim to the Board for compliance with directives that were 
specified by the joint motion.

In October 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO in Indianapolis, 
Indiana.  A transcript of this hearing was prepared and 
associated with the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for 
Parkinson's disease, claimed as secondary to herbicide 
exposure, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The disability picture associated with the Veteran's PTSD is 
consistent with occupational and social impairment with reduced 
reliability and productivity.  The overall evidence does not 
support a finding that the Veteran's PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes a 
December 2006 evidentiary development letter in which the RO 
advised the appellant of the evidence needed to substantiate his 
increased rating claim.  The appellant was advised in this letter 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should be 
provided by VA.  This notice further advised the Veteran as to 
the type of evidence needed to substantiate both the disability 
rating and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.  A May 2008 letter provided 
further notice of how to establish a disability rating and 
notified the Veteran of the rating criteria that are applicable 
to his PTSD claim.  

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA medical records and his records from the Social Security 
Administration (SSA).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with this claim in April 2007 and November 2008.  The 
Board finds that these examination reports are adequate for the 
purpose of determining the claim that is decided herein.  During 
the examinations, the examiners elicited from the Veteran his 
history of complaints and symptoms, conducted thorough 
examinations, and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes that 
the reports of the April 2007 and November 2008 VA examinations 
provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the American Psychiatric Association's DSM-
IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  GAF 
scores from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning (e.g., 
few friends, conflicts with peers and co- workers). GAF scores of 
41 to 50 indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job). GAF scores of 31 to 40 indicate 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

As noted above, this claim was previously denied by the Board in 
a September 2009 decision.  The Board's decision as to this issue 
was vacated by a May 2010 Court Order, and the claim was remanded 
to the Board for further adjudication in compliance with the 
directives of the May 2010 joint motion for remand. 

The May 2010 joint motion states that "vacatur and remand are 
required because the Board failed to provide a sufficient 
statement of reasons or bases for its decision in as much as it 
appears to have failed to consider Mittleider v. West, 11 
Vet.App. 181 (1998)."  Mittleider provides that, when it is not 
possible to separate the effects of a service-connected 
disability from a non-service-connected disability, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to the 
service-connected disability.  

The joint motion notes that the Veteran suffers from service-
connected PTSD, non-service-connected major depression, and non-
service-connected alcohol dependence.  It further notes an April 
2007 VA examination report reflecting that the Veteran's PTSD 
symptoms overlap with those of his major depression and alcohol 
dependence, "and that all three conditions impact his social 
problems, his ability to tolerate work stress, and his ability to 
perform in the workforce."  The joint motion asserts that "The 
examination report did not articulate the precise levels of 
impact attributable to Appellant's service-connected condition 
versus his non-service-connected conditions, and it is unclear 
from the Board's decision whether the Board distinguished between 
the conditions in its assessment of the severity of Appellant's 
service-connected PTSD."  

The Board has thus been directed to fully articulate whether or 
the extent to which the evidence of record distinguishes the 
effects of the Veteran's PTSD from those of his non-service-
connected major depression and alcohol dependence.  If no such 
distinction may be made based on the evidence of record, the 
Board is to resolve reasonable doubt in the Veteran's favor and 
attribute all of the Veteran's psychiatric symptomatology to his 
service-connected PTSD.  

As noted in the September 2009 decision, VA medical records show 
sporadic treatment for PTSD.  A September 2005 mental health 
intake record indicates the Veteran was seen following a positive 
depression and trauma screen.  He reported that he was divorced 
but was close to his children and to two of his grandchildren.  
He was cooperative, alert, and oriented times three.  He was 
tearful when talking about Vietnam and he endorsed depression 
most of the time since service.  He reported that he sometimes 
hears voices that are not there.  He denied suicidal ideation but 
reported thoughts of harming himself in the past.  He endorsed 
multiple PTSD symptoms, including nightmares and social 
isolation.  Diagnoses were PTSD, major depression, and alcohol 
dependence.  GAF was reported as 47.  

An October 2005 VA medical record indicates the Veteran had 
insomnia, irritability, flashbacks, startle response, avoidance 
of others, anger, emotional withdrawal, and intrusive thoughts.  
He indicated that everything seemed to be getting worse.  It was 
noted that he had received no treatment for PTSD.  The Veteran 
was described as cooperative, but rather irritable and cynical.  
His mood was depressed.  There was no suicidal or homicidal 
ideation or psychotic material.  He was alert and oriented with 
intact memory.  Insight and judgment were fair.  Impression was 
PTSD with depression.  He was given a trial of citalopram and 
trazodone for sleep.  

A December 2005 VA medical record indicates that he was getting 
more sleep but could use more.  His mood was a bit better but not 
as good as it could be.

A March 2006 gastrointestinal clinic note reflects that the 
Veteran became very tearful during the conversation and described 
anhedonia and sadness.  Due to his severe depression and suicidal 
thoughts, he was sent to the emergency room for a psychiatric 
evaluation.  A mental health note indicated that the Veteran has 
suicidal thoughts a couple of times a week but he denied any 
current suicidal thoughts.  He was future oriented and was 
working full-time although he was concerned about losing his job.  
He reported a remote history of a suicide attempt.  He also 
acknowledged that he had a drinking problem but rejected referral 
for treatment programs.  The Veteran was alert and fully oriented 
with logical and goal-directed thinking.  Mood and affect were 
depressed.  Diagnosis was depression, not otherwise specified, 
PTSD by history, and alcohol dependence.

A primary care note dated in July 2006 indicates that the Veteran 
had lost his job and since then feels worthless.  He has Celexa 
but was not 100 percent compliant with medications.  He admitted 
to suicidal thoughts but no plans of recent.  He denied any 
homicidal tendencies.  Assessment included depressive symptoms.

In connection with his SSA claim, the Veteran underwent a medical 
examination in August 2006.  He reported that his depression was 
getting worse and he has trouble sleeping.  It was noted that he 
is able to take care of himself and perform basic activities of 
daily living.  He helps his sister with shopping.  The Veteran's 
speech was fluent and he followed directions and commands without 
difficulty.  Memory for recent and remote medical events was 
preserved and intellectual function was grossly normal.  
Impression included depression and PTSD.

A VA mental health note dated in October 2006 indicates the 
Veteran was scraping by on his VA disability and some savings.  
Sleep was still poor although trazodone helped somewhat.  Mood 
was fairly good.  Diagnosis was PTSD.

The Veteran underwent a VA PTSD examination in April 2007.  He 
reported psychiatric treatment about 4 times a year and that he 
takes antidepressant medication and a sleep aid.  He had been 
dating a girlfriend since September 2006.  He does not have close 
friends and sees family members for a short time every two weeks.  
He does not have any hobbies.  The Veteran's general appearance 
was clean and speech was unremarkable.  Affect was constricted 
and mood was dysphoric.  He was oriented to person, time, and 
place.  Thought process and content were unremarkable and there 
were no delusions.  The examiner noted that the Veteran 
understands the outcome of behavior and understands that he has a 
problem.  He reported problems falling asleep and waking during 
the night.  There was no inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, suicidal/homicidal 
thoughts, or episodes of violence.  Impulse control was reported 
as good and there were no problems with the activities of daily 
living.  Memory was normal.  The Veteran reported daily PTSD 
symptoms of moderate severity.  He attributed social withdrawal, 
irritability, difficulty getting close to others, and depressed 
mood to his stress exposure.  Axis I diagnoses were PTSD, major 
depression, and alcohol dependence.  The examiner noted that the 
Veteran's social withdrawal overlaps with his depression.  GAF 
was 55.

A VA primary care note dated in June 2007 indicates the Veteran 
is supposed to be on citalopram and by dates appears that he is.  
He still feels very anxious.

At the October 2008 hearing, the Veteran reported that he sleeps 
approximately 5 to 6 hours a night.  He testified that PTSD 
affects most everything that he does including his social life.  
When he worked he did not like being around the boss.  He 
reported that they got along well and that he got along with the 
people he had to be around.  He did not like to be around them 
but made the best of it.  He is sure that he did have conflicts 
with people that he worked with.  His wife testified that he 
startles easy, and is forgetful and irritable.

The Veteran most recently underwent a VA PTSD examination in 
November 2008.  The Veteran's previous psychiatric treatment was 
discussed.  The Veteran reported that he had been married for a 
year and a half.  The only socialization he does is with his wife 
and he reported getting along quite well with her.  He attends 
church.  He denied any violence but reported persistent 
irritability.  He reported having been unemployed for the last 
2.5 years.  He worked as a forklift driver and in shipping.  He 
reported that he was fired following a failed drug test due to 
narcotics that he had been prescribed following an on-the-job 
accident.

On mental status examination, thought process was logical and 
sequential.  He stated that he hears some distant voices about 4 
days a week that he feels are related to Vietnam.  He did not 
appear internally preoccupied and did not appear to be 
hallucinating during the session.  He had fairly good eye contact 
and no suicidal or homicidal ideations.  Activities of daily 
living were fairly adequate and he was casually groomed.  He was 
alert and oriented in all spheres and memory was intact.  He did 
exhibit some mild irritability and mild sarcasm.  He did not 
appear significantly depressed or appear overly anxious.  There 
was some mild psychomotor retardation.  He experiences crying 
spells and sleeps about 5 hours per night.  He reported daily 
nightmares.  GAF was reported as 70.

A January 2009 statement from the Veteran's spouse indicates that 
he is very moody and sullen and content to stay in a dark room.

In short, the Board agrees that most of the relevant evidence of 
record does not distinguish between the effects of his service-
connected PTSD and his non-service-connected major depression and 
alcohol dependence.  However, as will be evident in the 
discussion below, the Board has not attempted to differentiate 
between the manifestations of service-connected versus non-
service-connected disabilities in any of these records, as such 
distinctions were not made in the records themselves.  The VA 
medical records discuss symptoms, most notably depression and 
social and occupational impairment, that are likely attributable, 
at least in part, to the Veteran's non-service-connected major 
depression and alcohol dependence.  Nevertheless, because these 
records contained no clear evidence of non-service-connected 
manifestations of psychiatric disability, the September 2009 
Board decision implicitly attributed all such symptomatology to 
the Veteran's service-connected PTSD.  

In this regard, the Board recognizes that the April 2007 VA 
examination report is the only evidence of record to distinguish 
between the effects of the Veteran's PTSD and those of his major 
depression and alcohol dependence.  It attributes social 
impairment, including social withdrawal, social problems at work, 
social problems away from work, impaired ability to appropriately 
interact with others, and deficiencies in family relations, to 
his PTSD, depression, and alcohol dependence.  These symptoms 
were noted to affect the Veteran's employment.  Occupational 
impairment, including decreased tolerance of work stress, 
decreased attendance, reduced reliability, reduced persistence on 
jobs, and social problems at work, were attributed to his PTSD 
and alcohol dependence.  The Veteran's impairment of mood, 
including deficiencies in mood, irritability, lack of interest in 
activities, and hypervigilance, were attributed to his PTSD and 
depression.  The Veteran's impaired mood was also noted to affect 
his employment.  

Despite the attempts at clarification by the examiner, however, 
the Board is ultimately unable to conclusively separate the 
effects of the Veteran's service-connected PTSD as described in 
the April 2007 VA examination report from those of his non-
service-connected major depression and alcohol dependence.  These 
non-service-connected disabilities are broadly depicted as 
producing social and occupational impairment similar to that 
which is caused by the Veteran's PTSD, but the precise nature and 
degree of such impairment are not clearly established by the 
April 2007 examination report.  

The Board notes that the April 2007 examination report is itself 
ambiguous with respect to whether it describes the complete 
extent of the Veteran's psychiatric impairment or whether its own 
discussion is limited to his PTSD.  In any event, the Board finds 
no prejudice to the Veteran in using the April 2007 examination 
report to decide his claim as the Board's decision herein will 
attribute all of the described symptomatology to the Veteran's 
PTSD, thus resolving any Mittleider uncertainty in the Veteran's 
favor.  

The Board will thus turn its attention to consideration of the 
propriety of the 50 percent rating itself.  In determining 
whether an increased evaluation was warranted, the Board's 
September 2009 decision found the Veteran's level of impairment 
to more closely approximate the 50 percent rating criteria.  This 
conclusion is supported by the competent evidence of record, most 
notably the April 2007 VA examination report.  

Specifically, the April 2007 VA examiner found no that there is 
no total occupational and social impairment due to PTSD signs and 
symptoms.  He did endorse the 70 percent criteria that the 
Veteran's PTSD signs and symptoms result in deficiencies in 
judgment, thinking, family relations, work, and mood.  The Board 
notes, however, that the examiner's discussion of these criteria 
expressly finds deficiencies in family relations, work, and mood, 
but not in judgment or thinking.  As examples of such impairment, 
the examiner cited the Veteran's having brief contact with family 
members as evidence of deficiencies in family relations.  He also 
described social withdrawal and irritability at work and 
depressed mood and irritability in social settings.  The Board 
observes that these types of impairment are consistent with the 
50 percent rating criteria, which were also endorsed by the 
examiner in his finding of reduced reliability and productivity 
due to PTSD symptoms of social withdrawal, depressed mood, and 
irritability affecting his persistence on jobs and ability to 
tolerate work stress.  

Furthermore, the November 2008 examiner found that the Veteran 
does have some degree of social functioning and he was not felt 
to be significantly disabled from a psychiatric standpoint.  He 
also noted that based on previous VA records, it appears the 
Veteran has been doing reasonably well in regards to his PTSD and 
that overall, his condition has been stable.  The examiner 
further stated that there have been no episodes psychiatrically 
that he could find that were incapacitating.

The Board finds that the severity of the Veteran's psychiatric 
symptoms themselves are also more consistent with the 50 percent 
rating criteria.  The overall evidence shows that due to his 
PTSD, the Veteran suffers from poor sleep with nightmares, 
depression, anxiety, and irritability.  The Board notes that the 
evidence does not reflect the difficulties of speech, 
understanding complex commands, frequent panic attacks, and 
memory impairment that characterize the 50 percent rating.  
Overall, however, the findings remain most consistent with a 50 
percent evaluation.

The Board has also considered whether the criteria for a 70 
percent evaluation are met or more nearly approximated by the 
evidence of record.  However, the Board does not find the overall 
disability picture to be productive of occupational and social 
impairment with deficiencies in most areas, to include as due to 
symptoms contemplated by the rating criteria.  

The Board acknowledges that there is some evidence of suicidal 
ideation, which is listed among the criteria for a 70 percent 
rating.  Furthermore, the November 2008 VA examination report 
reflects the Veteran admitted to hearing voices.  However, the 
Board finds that this latter contention is not supported by the 
most probative evidence of record.  The VA examination report 
expressly notes that the Veteran did not appear to be internally 
preoccupied and did not appear to be hallucinating during the 
session, while there are no objective indications of 
hallucinations elsewhere in the record.  

Acknowledging that the Veteran's suicidal ideation is consistent 
with a 70 percent disability rating, the Board finds that, 
overall, the severity of his symptoms most closely approximates 
the 50 percent rating criteria.  There is no evidence of 
obsessional rituals, speech problems, or panic attacks.  Although 
the Veteran experiences depression, there is no indication that 
he is unable to function independently.  On the contrary, 
evidence of record indicates he is able to complete his 
activities of daily living.  The Veteran exhibits irritability, 
but impaired impulse control or periods of violence are not 
shown.  There is no evidence of spatial disorientation or neglect 
of personal appearance and hygiene.  The Veteran's PTSD 
interferes with his social life and although he has difficulty 
establishing relationships, the evidence does not show that he is 
unable to establish and maintain any effective relationships.  
The Veteran reportedly has some contact with family members and a 
good relationship with his spouse.  He also attends church.  In 
short, the Board finds that most of the criteria for a 70 percent 
rating are not met.  

In view of the Board's findings that several of the 50 percent 
rating criteria and most of the 70 percent rating criteria are 
not satisfied, the Board must conclude that the Veteran's overall 
disability picture does not most closely approximate the criteria 
for a 70 percent disability rating.

The Board notes that the Veteran's GAF scores have varied widely 
during the period on appeal.  As noted above, GAF scores as low 
as 47 (indicating serious impairment) and as high as 70 
(indicating some mild symptoms) have been assessed.  As discussed 
above, however, the accompanying qualitative descriptions of the 
Veteran's psychiatric disability consistently depict a disability 
level that most closely approximates the 50 percent rating 
criteria.  While the GAF scores are of some probative value, the 
Board ultimately places more probative weight on the specific 
clinical findings describing the nature and severity of his 
symptoms.

Finally, the Board notes that the Veteran recently submitted a 
September 2010 employability evaluation.  While the purpose of 
this evaluation was to determine whether the Veteran's service-
connected disabilities as a whole render him unemployable, the 
Board does finds this evaluation to be relevant to the extent 
that it discusses his PTSD symptomatology.  This evaluation 
includes a summary of the pertinent medical records, all of which 
are contained in the claims file.  

While most of this evidence was discussed in the September 2009 
Board decision and in the decision herein, the Board notes that 
the September 2010 employability evaluation also mentions an 
April 2009 medical record reflecting that the Veteran was brought 
to the emergency room after reporting he was suicidal.  He was 
angry after being told of this admission and the police had to be 
called.  Also of note is the vocational rehabilitation 
consultant's characterization of the Veteran in the months prior 
to and following the November 2008 VA examination report as "a 
very troubled individual" with "continued and serious 
psychological problems."

With respect to the first concern, the Board notes that the 
evidence as discussed above does include consideration of the 
Veteran's suicidal ideation.  For example, the Board has 
expressly noted and discussed the March 2006 record reflecting 
the Veteran was sent to the emergency room following reports of 
suicidal ideation.  

With respect to the consultant's characterization of the severity 
of the Veteran's disability, the Board notes that her conclusions 
are based largely upon the evidence that was of record at the 
time of the November 2008 VA examination report and does not 
assert a worsening of the Veteran's symptomatology since the most 
recent VA examination.  Most importantly, the Board notes that 
the consultant's qualitative description of the Veteran's 
pertinent symptomatology is largely consistent with that of the 
other evidence of record.  That is, the consultant's evaluation 
provides no new evidence suggesting symptomatology that more 
closely approximates the 70 percent rating criteria as discussed 
above.  

The consultant also asserts that the Veteran lost his job 
following the escalation of his psychological problems and his 
associated drinking.  However, the most probative evidence of 
record, including a December 2006 statement from the Veteran's 
former employer, reflects that he lost his job because he refused 
a drug screen.

In short, the Board finds that the September 2010 evaluation does 
not represent a worsening of the Veteran's PTSD and does not 
change the above analysis.  

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Hart, supra.  However, at no time during the 
pendency of this appeal has the Veteran's service-connected PTSD 
been more than 50 percent disabling.  As such, a staged rating is 
not warranted.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a 
rating in excess of 50 percent for PTSD must be denied.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.  


REMAND

The Veteran has also claimed entitlement to a TDIU.  Because this 
issue was found to be intertwined with the PTSD claim, it was 
remanded for readjudication by the May 2010 joint motion.  

Following the Court's May 2010 Order, the Veteran submitted the 
September 2010 employability evaluation that is discussed in part 
above.  This evaluation concludes that "based on review of the 
ongoing and severe restrictions and limitations documented in the 
medical record related to the service-connected knee and PTSD 
conditions, it is at least as likely as not that [the Veteran] 
has been unable to secure or follow any type of substantial 
gainful occupation since last employed in April 2006."  This 
evaluation includes a detailed report of the Veteran's pertinent 
medical and employment history and a detailed assessment of the 
limitations that are caused by the Veteran's service-connected 
disabilities.

The Board notes that, at the time of the September 2009 Board 
decision, the most probative evidence on file was an August 2006 
SSA examination report.  This report reflects that the Veteran 
was seeking disability for left knee impairment, emphysema, PTSD, 
depression, degenerative disc disease, lung problem, arthritis, 
hypertension, and cardiovascular disease.  He reported 8 years of 
formal education and that he has a GED.  He reported that he was 
terminated from his last job because he had to take pain 
medication and could not pass the urine test.  Impression was (1) 
history of left knee injury, bilateral knee pain; (2) 
COPD/emphysema; (3) depression and PTSD; (4) hypertension; (5) 
chronic low back pain; (6) alcohol abuse; and (7) liver disease 
probably secondary to alcohol drinking.  The examiner provided 
the following assessment: 

In regard to the workplace, based on today's physical 
examination the claimant should be able to work 4 hours a 
day primarily in a seated position with occasional standing 
and walking.  He has decreased sensations and mild weakness 
on the left upper extremity.  The etiology is unknown.  He 
should be able to lift, push, pull or carry 5 pounds 
frequently and 10 pounds occasionally.  He should be able 
to use his upper bilateral extremities for reaching or fine 
manipulation.  He is not able to bend over, kneel or squat.  
He is probably not able to climb.  His left knee pain is 
worse than the right knee pain.  The left lower extremity 
for operating foot controls is markedly limited.  He should 
be able to use his right lower extremity for light duty 
operating foot controls in sitting position.  There should 
be no restrictions with working in extremes of temperature 
or humidity changes.  There should be no restrictions with 
working with exposure to dust, fumes or gas environment.  
There should be no restrictions for working around moving 
machinery...  He should [be] able to drive automotive 
equipment....

As noted above, a December 2006 statement from the Veteran's 
previous employer indicated that he was terminated in April 2006 
for refusing a drug screen.  The Veteran's previous employer did 
not suggest that the Veteran's service-connected PTSD, hearing 
loss, tinnitus, or left knee disabilities were factors in his 
dismissal.

Various diagnoses were noted on the April 2007 VA general medical 
examination.  The examiner indicated that the Veteran's back 
disability, bilateral knee disability, and COPD would have 
significant effects on his usual occupation.  

On VA PTSD examination in November 2008, the Veteran reported 
that he had an accident on the job and had narcotics prescribed 
to him and his job was fully aware of this.  He reported that he 
failed his drug test and he was fired.

Based on the evidence that was of record at the time of the 
September 2009 Board decision, the Board found it clear from the 
record that the Veteran is significantly limited in his abilities 
due to both service-connected and nonservice-connected 
disabilities.  The Board acknowledged that the Veteran's PTSD 
caused some problems at work and that the Veteran does not like 
being around people.  By his own testimony, however, he was able 
to get along with others as needed.  Evidence of record showed 
that despite his mental and physical disabilities, the Veteran 
was able to maintain full-time gainful employment until he was 
terminated for refusing to take a drug test.

Therefore, considering the SSA evaluation, the GAF scores 
assigned on mental health evaluation, and the remaining clinical 
findings of record, the September 2009 Board decision concluded 
that it appears the Veteran remained capable of gainful 
employment.  Furthermore, even if it were assumed that the 
Veteran was no longer unemployable, the Board concluded that the 
overall evidence suggested the bulk of his occupational 
impairment was attributable to non service- connected 
disabilities.

Now, however, the Veteran has submitted a September 2010 
employability evaluation that expressly finds the Veteran 
unemployable due to his PTSD and left knee disability.  The Board 
notes that the September 2010 employability evaluation is the 
only evidence of record that directly addresses the question of 
whether the Veteran is unemployable due to his service-connected 
disabilities.  This evidence is thus highly probative to 
determining entitlement to a TDIU.

The Board finds that the evidence as it now stands is sufficient 
to warrant a remand to conduct a proper TDIU examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for the 
Veteran to undergo a VA examination to 
determine whether or not the Veteran is 
prevented from securing and maintaining 
substantially gainful employment based solely 
on his service-connected disabilities.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

In rendering this opinion, the examiner 
should discuss each of the Veteran's service-
connected disabilities individually as well 
as in the context of the entire disability 
picture that is presented by all of these 
service-connected disabilities together.  

Consideration should be given to the 
Veteran's level of education, special 
training, and previous work experience, but 
not to his age or the impairment caused by 
nonservice-connected disabilities.

The Veteran's service connected disabilities 
are as follows: 1.) PTSD; (2) tinnitus; (3) 
hearing loss, left ear; (4) posttraumatic 
arthritis of the left knee; and (5) 
ligamentous instability of the left knee.

The examiner should offer a complete 
rationale for any opinions that are expressed 
and should cite the appropriate evidence to 
support his or her conclusions.  

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


